Citation Nr: 0702949	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  01-02 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

2.  Entitlement to a rating in excess of 50 percent for major 
depressive disorder, from June 24, 1999, to June 12, 2005, 
and to a rating in excess of 70 percent for the disability 
beginning June 13, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from February 1977 to 
November 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In February 2005, the Board remanded the case for additional 
evidentiary development.  In a January 2006 rating decision, 
the RO granted an increased rating of 70 percent for the 
veteran's major depressive disorder, effective June 13, 2005, 
and entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU), effective June 24, 1999, the date of 
receipt of the claim for increase.  This decision did not 
satisfy the veteran's appeal for a higher rating for his 
major depressive disorder, but did resolve the appeal for a 
TDIU.  


FINDINGS OF FACT

1.  The veteran's diabetes does not require regulation of 
activities.

2.  On and after June 13, 2005, the veteran's psychiatric 
disability has been productive of occupational and social 
impairment that more nearly approximates total than 
deficiencies in most areas.

3.  Prior to June 13, 2005, the veteran's psychiatric 
disability was productive of occupational and social 
impairment that more nearly approximated reduced reliability 
and productivity than deficiencies in most areas.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for diabetes have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 
(2006).

2.  The criteria for a 100 percent disability rating for 
major depressive disorder have been met from June 13, 2005.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9434 (2006).

3.  Prior to June 13, 2005, the criteria for a disability 
rating in excess of 50 percent for major depressive disorder 
were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9434 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected diabetes mellitus and major depressive 
disorder.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), are applicable to the 
veteran's claims.  They provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claims were received and 
initially adjudicated before the enactment of the VCAA in 
November 2000.  The record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, to include notice that he should submit any 
pertinent evidence in his possession, by letter mailed in 
February 2005.  Following the provision of the required 
notice and the completion of all indicated development of the 
record, the RO readjudicated the veteran's claim in January 
2006.  There is no indication or reason to believe that any 
ultimate decision of the RO on the merits of the claims would 
have been different had VCAA notice been provided at an 
earlier time.  

Although the veteran has not been provided specific notice 
concerning the effective-date element of the claims, the 
Board finds that there is no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that an increased rating is not warranted for 
the veteran's diabetes.  Consequently, no effective date will 
be assigned, so the failure to provide notice with respect to 
that element of the claim was no more than harmless error.  
While the Board has determined that an increased rating for 
the veteran's major depressive disorder is warranted only 
from June 13, 2005, the evidence necessary to establish this 
effective date for increase is the same as that necessary to 
establish the increased rating.  Therefore, the Board 
believes that the notice letter provided to the veteran was 
adequate to inform him of the evidence necessary to establish 
the most favorable effective date, and the veteran has not 
been prejudiced by the lack of specific notice of this 
element.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either claim.  In a March 2005 VA Form 21-
4138, the veteran requested that records from the VA Medical 
Center in Charleston be obtained, but stated that other than 
those records, he had nothing more to add.  The records 
identified by the veteran were obtained by the RO.

The veteran's representative has asserted that the report of 
the June 2005 examination performed in response to the 
Board's remand is inadequate, in that it does not 
specifically state whether the veteran's diabetes requires 
regulation of activities.  While the exact wording of the 
remand was not specifically repeated by the examiner, the 
Board finds that the examination report is generally in 
compliance with the remand instructions, in that the examiner 
described all current symptomatology associated with the 
veteran's diabetes, and concluded that there was very good 
control with medications, no apparent complications, and no 
apparent reason why the veteran's diabetes should interfere 
with his employability in any way.  The Board finds that any 
error on the part of the examiner in complying with the 
remand instructions is one of form and not of substance, and 
does not interfere with the ability of the Board to reach an 
accurate and fair assessment as to the need for regulation of 
activities.  A remand to ask the examiner to restate his 
findings in a more suitable format when his findings are 
clear would accomplish only additional delay in the 
determination of the veteran's appeal, and could not 
reasonably be expected to change the outcome.  See Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  

In addition, the Board notes that the veteran was granted 
Social Security Administration (SSA) disability benefits.  
The claims files contain a copy of the SSA determination 
dated April 12, 1999.  It does not appear that any attempt 
was made to obtain medical records from SSA that contributed 
to its decision.  However, as the decision predated the 
veteran's increased rating claims, it would appear that any 
records held by the SSA at the time of the decision would not 
be pertinent to the determination before the Board, i.e., the 
current level of disability for his service connected 
conditions.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) [where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern].  The Board notes that neither the veteran nor his 
representative has requested the Board to remand this case 
for the purpose of obtaining in the possession of the SSA.  
Accordingly, the Board finds that an additional remand to 
obtain SSA records is not necessary.

In sum, the Board is satisfied that the RO properly processed 
the claims following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.  



General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Diabetes

The veteran is currently assigned a 20 percent disability 
rating for diabetes.  Under Diagnostic Code 7913, a 20 
percent rating contemplates the presence of diabetes 
requiring insulin and restricted diet, or oral hypoglycemic 
agent and restricted diet.  A 40 percent rating is available 
where there is a requirement of insulin, restricted diet, and 
regulation of activities.  See 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  In essence, the Board's decision turns on a 
determination as to whether the veteran's diabetes requires 
regulation of activities, as the other criteria for the 20 
percent and 40 percent levels are similar, if not identical.

The veteran was afforded a VA examination in June 2005.  The 
examiner noted the veteran's report that his symptoms had not 
changed significantly since the prior VA examination.  The 
veteran reported mild ankle swelling associated with 
prolonged standing.  The examiner reported a 20-pound weight 
loss over the prior six months, but stated that this was 
intentional and that the veteran was dieting.  The examiner 
reported no hospitalizations for diabetes.  On examination, 
there was barely 1+ pitting edema around the ankles with 
normal pulses.  Sensory responses in the feet and toes were 
normal, with no sign of recurrent infection.  The optic fundi 
appeared normal.  Lab results and EKG results were normal.  
The examiner found that the veteran's diabetes was in "very 
good control" on oral medications, with no apparent 
complications.  The examiner stated his opinion that there 
was no apparent reason why the veteran's diabetes should 
interfere with his employability "in any way."

Other medical evidence shows similar results.  Although it 
appears that the veteran's diabetes has not always been under 
such good control as it is currently, there is no indication 
from the medical evidence that any significant regulation of 
activities has ever been required.  Outpatient treatment 
reports have shown a mild decrease in sensation in the feet 
and hands, in contrast to the June 2005 results; however, 
this has not been shown to limit the veteran's activities in 
any way.  In fact, the veteran is separately service 
connected for neuropathy of the right upper extremity and 
decreased sensation in the lower extremities was linked to 
his non-service-connected back disorder by the December 1999 
VA examiner.

The Board notes that the veteran suffers from significant 
physical and psychiatric disabilities in addition to his 
diabetes.  Indeed, he is considered totally disabled on the 
basis of his service connected disabilities alone.  In 
addition, the veteran also suffers from respiratory and 
digestive disorders, as well as a back disorder, which have 
been shown to limit his activities.  However, none of the 
medical evidence indicates that he is required to regulate 
his activities because of diabetes.  

The primary evidence in support of the veteran's claim comes 
from his own contentions.  While the veteran is considered 
competent to describe his symptoms, and to describe the 
activities he is able to engage in, as a lay person without 
medical training, the veteran is not competent to relate such 
limitations to a particular diagnosis or specific etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Board notes that all levels above 40 percent also require 
evidence of regulation of activities.  Thus, the evidence 
does not support a rating at any level above the current 20 
percent.  Accordingly, the increased rating sought on appeal 
is not in order.

Psychiatric Disability

Under Diagnostic Code 9434 a 50 percent rating contemplates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 70 percent rating is warranted under Diagnostic Code 9434, 
if there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted under Diagnostic Code 9434, 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The veteran was afforded a VA examination on June 13, 2005.  
The examiner stated the opinion that the veteran's depression 
was "quite severe," and it alone, as opposed to his other 
service-connected conditions, rendered the veteran 
unemployable.  With respect to social impairment, the 
examiner reported that the veteran has few friends, he stays 
in bed until noon and even when he awakes he does not want to 
leave the bedroom.  The veteran reported that his wife 
sometimes bathes and dresses him.  

In light of the clear finding that the veteran's psychiatric 
disability renders him unemployable irrespective of his other 
disabilities, and in light of the reports of social 
isolation, which at least approaches total social impairment, 
the Board finds that the social and occupational impairment 
from the disability more nearly approximates total than 
deficiencies in most areas.  Accordingly, a 100 percent 
schedular rating is warranted from June 13, 2005.  

This leaves the question of whether a rating higher than 50 
percent is warranted during the period prior to June 13, 
2005.  

The Board notes initially that both the veteran and his wife 
informed the June 2005 VA examiner that the veteran's 
depression had gotten worse over the preceding three or four 
months.  This provides support for a difference in the rating 
assigned concurrent with the June 2005 examination and that 
assigned before the examination.  Such worsening is also 
shown by a January 2005 alcohol detox admission, the report 
of which shows the veteran's statement that his symptoms had 
recently worsened.  However, the Board does not find 
significant support in the medical evidence for a rating 
higher than 50 percent at any time prior to the June 2005 
examination report.  

With respect to the criteria for a 70 percent rating, the 
Board notes that veteran's symptomatology prior to June 13, 
2005, was not consistent with suicidal ideation.  Although, 
in a June 2000 VA examination report, the veteran was said to 
have experienced suicidal thoughts, he was not experiencing 
suicidal ideation at that time, and he said he had made no 
plans, and had made no attempts.  He further stated that he 
would never commit suicide because of his children.  In a 
November 2003 VA examination, the veteran denied suicidal or 
homicidal thoughts.  Similarly, in a January 2005 alcohol 
detox discharge summary, the veteran was found not to be 
suicidal or homicidal. 

The evidence prior to June 13, 2005, is not consistent with 
obsessional rituals which interfere with routine activities.  
Indeed, there is no reference to such rituals, and the 
veteran does not appear to contend that he experiences such 
rituals.  

The evidence prior to June 13, 2005, is not consistent with 
speech intermittently illogical, obscure, or irrelevant.  In 
a May 2001 VA examination report, the veteran was found to be 
articulate and responsive.  At a November 2003 VA 
examination, the veteran expressed himself clearly and was 
easy to follow.  The examiner found that the veteran had 
above average verbal skills, his thoughts were well 
organized, and he was easy to follow.  In October 2003 and 
March 2004 mental health notes, the veteran's speech was 
noted to be normal.

The evidence prior to June 13, 2005, is not consistent with 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  There 
are no episodes of panic described in the medical record.  In 
a May 2001 VA examination report, the veteran's mood was 
found to be not dysphoric, and there was no loss of interest 
in life or anhedonia, but there was a sense of frustration 
and irritability.  At a November 2003 VA examination, the 
veteran's surface presentation did not indicate chronic and 
debilitating depression.  There was no bizarre thinking.  The 
veteran was noted to experience a depressed mood most days, 
and to have very low motivation for the day to day 
responsibilities of life.  However, such a finding does not 
indicate that the veteran's ability to function 
independently, appropriately and effectively is affected to 
any significant degree, and appears to more closely 
approximate "disturbances of motivation and mood" 
consistent with the 50 percent level.

The evidence prior to June 13, 2005, is not consistent with 
impaired impulse control (such as unprovoked irritability 
with periods of violence).  Although the veteran has 
repeatedly been described as irritable, there are no periods 
of violence described since an episode of domestic violence 
in 1995, prior to the period on appeal.  

The evidence prior to June 13, 2005, is not consistent with 
spatial disorientation.  In a June 2000 VA examination, the 
veteran was described as oriented times four.  In a November 
2003 VA examination, he was oriented to person, place, time 
and situation.  In January 2005, the veteran was admitted for 
alcohol detox, and his orientation was found to be intact.

The evidence prior to June 13, 2005, is not consistent with 
neglect of personal appearance and hygiene.  In a May 2001 VA 
examination report, the veteran was described as modishly but 
tastefully attired and well groomed.  In a November 2003 VA 
examination, he was dressed neatly and casually.  In October 
2003 and March 2004 mental health notes, the veteran's 
grooming was described as adequate.  In a January 2005 
alcohol detox treatment note, the veteran's grooming and 
hygiene were appropriate.  

While the veteran has been unemployed throughout the period 
on appeal, the Board finds that the evidence prior to June 
13, 2005, does not indicate that the veteran's major 
depressive disorder was solely or primarily responsible for 
this.  The Board notes that an April 1999 SSA determination 
was of record prior to June 2005 and indicated that the 
veteran was unemployable and had not been employed since 
1995.  However, that document cited numerous medical 
conditions in addition to the psychiatric disorder as 
contributory to the veteran's unemployability.  By contrast, 
the June 13, 2005, examination report includes an unequivocal 
finding that the veteran was unemployable due to psychiatric 
symptomatology, without regard to other disabilities.  In 
light of the other medical records, which deal more directly 
with the veteran's psychiatric disorder, the SSA decision 
carries little probative weight.  Similarly, the May 2001 VA 
examination report indicates that the veteran stopped working 
in 1995 due to the effects of his medications; however, the 
report does not specify which medications were responsible 
for this effect, nor does it imply that the veteran's 
psychiatric medication was primarily responsible.  While the 
evidence prior to June 2005 clearly shows that the veteran 
was unable to work do to the impact of his combined 
disabilities, his psychiatric symptomatology was not shown to 
be the sole or primary cause of this.

The evidence prior to June 13, 2005, is not consistent with 
an inability to establish and maintain effective 
relationships.  In a June 2000 VA examination the veteran 
reported that he and his wife had a good marriage.  They 
enjoyed going to the movies, visiting friends, going to 
church and visiting relatives.  The Board believes that the 
veteran's sustained marital relationship alone indicates that 
he has an ability to establish and maintain effective 
relationships.  Moreover, the veteran was described as 
personable and friendly by the June 2000 and November 2003 VA 
examiners.

Based on the medical evidence of record, discussed above, the 
Board finds the type and degree of symptomatology 
contemplated for the 70 percent or higher levels is not shown 
prior to the June 13, 2005, VA examination.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [symptoms listed in rating 
schedule for mental disorders are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular disability rating].

The Board has also considered the veteran's Global Assessment 
of Functioning (GAF) scores.  GAF scores are based on a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

The June 2000 VA examiner assigned a GAF score of 50 and 
found that the veteran demonstrated moderate symptomatology.  
In a May 2001 VA examination, the veteran's major depressive 
disorder was also found to be of moderate severity, although 
the veteran's depression was described as moderately severe.  
A GAF score of 47 was assigned.  The November 2003 VA 
examiner assigned a GAF score of 45 for major depressive 
disorder, recurrent, severe.  

The Board notes that GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). 

In January 2005, the veteran was admitted for alcohol detox.  
GAF scores assigned during his admission include an initial 
score of 55 on January 28, 2005, a score of 60 on the morning 
of January 31, 2005, and a score of 65 in the afternoon of 
January 31, 2005.  GAF scores ranging from 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. 

The Board notes that GAF scores do not correspond to any 
particular disability rating.  Indeed, as indicated by the 
two ratings assigned on January 31, 2005, scores can 
fluctuate to a significant degree over a relatively short 
period.  In this case, the most recent GAF scores, ranging 
from 55 to 65, appear to reflect the actual symptomatology 
noted on examination reports throughout the period on appeal, 
i.e., symptoms such as depressed mood, insomnia, and overall 
moderate or moderately severe impairment.  The GAF scores of 
45 to 50 assigned in earlier reports reflect symptoms such as 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting, which are not shown in any of the examination 
reports.  Based on this discrepancy, the Board accords the 
GAF scores relatively little probative weight in this case.  
To the extent that they carry any probative value, the Board 
favors the more recent scores, which are more in accordance 
the objective findings.  

For these reasons, the Board concludes that for the period 
prior to June 13, 2005, the social and occupational 
impairment from the disability more nearly approximated 
reduced reliability and productivity than deficiencies in 
most areas required for a rating in excess of 50 percent.  

Other Considerations

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects that the 
veteran has not required frequent hospitalizations for his 
diabetes or psychiatric disability, and that the 
manifestations of neither disability are in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from either disability would be in excess of that 
contemplated by the assigned evaluations.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  



							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating higher than 20 for 
diabetes is denied.

The Board having determined that the veteran's psychiatric 
disability warrants a 50 percent rating prior to June 13, 
2005, and a 100 percent rating on and after that date, the 
appeal is granted to this extent and subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


